             Case 20-10256-KBO   Doc 67-3   Filed 02/06/20   Page 1 of 5




                                   EXHIBIT B

                                 Goad Declaration




25713475.5
                         Case 20-10256-KBO             Doc 67-3        Filed 02/06/20       Page 2 of 5




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   )
         In re:                                                    )     Chapter 11
                                                                   )
         EARTH FARE, INC., et al.,1                                )     Case No. 20-10256 (KBO)
                                                                   )
                                   Debtors.                        )     (Jointly Administered)
                                                                   )

                DECLARATION OF CHUCK GOAD IN SUPPORT OF THE DEBTORS’
               APPLICATION FOR AN ORDER AUTHORIZING THE RETENTION AND
               EMPLOYMENT OF YOUNG CONAWAY STARGATT & TAYLOR, LLP AS
              COUNSEL FOR THE DEBTORS, NUNC PRO TUNC TO THE PETITION DATE

                          Pursuant to 28 U.S.C. § 1746, I, Chuck Goad, declare, hereby submit this

         declaration (this “Declaration”) under penalty of perjury:

                          1.       I am the Chief Restructuring Officer (the “CRO”) of EF Investment

         Holdings, Inc., a Delaware corporation, and Earth Fare, Inc. (“Earth Fare”), a North Carolina

         corporation (each a “Debtor” and, collectively, the “Debtors” or the “Company”). I am also a

         Senior Managing Director of FTI Consulting, Inc. (“FTI”). In my capacity as CRO, I am

         generally familiar with the Debtors’ operations, day-to-day business affairs, and books and

         records.

                          2.       I submit this Declaration in support of the Debtors’ Application for an

         Order Authorizing the Retention and Employment of Young Conaway Stargatt & Taylor, LLP as

         Counsel for the Debtors, Nunc Pro Tunc to the Petition Date (the “Application”).2 Except as

         otherwise noted, all facts in this Declaration are based on my personal knowledge of the


         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
         2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
         Application.
25713475.5
                       Case 20-10256-KBO         Doc 67-3      Filed 02/06/20     Page 3 of 5




         matters set forth herein, information gathered from my review of relevant documents, and

         information supplied to me by other members of the Debtors’ management and the Debtors’

         advisors.

                        3.      The Debtors engaged Young Conaway as counsel because of the Firm’s

         extensive knowledge, expertise, and experience in the field of debtors’ and creditors’ rights and

         business reorganizations under chapter 11 of the Bankruptcy Code.               Young Conaway’s

         knowledge, expertise, and experience practicing before the Court will enable the Firm to work in

         an efficient and cost-effective manner on behalf of the Debtors’ estates.            Additionally, in

         preparing for the Chapter 11 Cases, Young Conaway has become familiar with the Debtors’

         businesses and affairs and many of the potential legal issues that might arise in the context of the

         Chapter 11 Cases. Therefore, the Debtors believe that Young Conaway is uniquely qualified to

         represent them in the Chapter 11 Cases. Young Conaway has informed the Debtors that its

         current hourly rates are the Firm’s standard hourly rates for work of this nature.

                        4.      In selecting Young Conaway, the Debtors reviewed the Firm’s rates,

         including rates for bankruptcy services, and compared them to outside law firms that the Debtors

         have used in the past to determine that the rates are reasonable. Young Conaway has informed

         the Debtors that its current hourly rates are the Firm’s standard hourly rates for work of the

         nature proposed herein. Young Conaway further informed the Debtors that they operate in both

         national and regional marketplaces for legal services in which rates are driven by multiple factors

         relating to the individual lawyer, his or her area of specialty, the Firm’s expertise, performance,

         and reputation, the nature of the work involved, as well as other factors.

                        5.      In my capacity as the CRO of Earth Fare, I am responsible for

         supervising outside counsel retained by the Debtors in the ordinary course of business. As

                                                          2
25713475.5
                      Case 20-10256-KBO          Doc 67-3       Filed 02/06/20    Page 4 of 5




         discussed below, I am also responsible for reviewing the invoices regularly submitted by Young

         Conaway, and can confirm that the rates Young Conaway charged the Debtors in the prepetition

         period are the same as the rates Young Conaway will charge the Debtors in the postpetition

         period, subject to periodic adjustment to reflect economic and other conditions.

                        6.     The Debtors will consult with Young Conaway for purposes of approving

         a prospective budget and staffing plan for Young Conaway’s engagement for the postpetition

         period prior to a hearing on the Application. The Debtors recognize that in the course of large

         chapter 11 cases like these, it is possible that there may be a number of unforeseen fees and

         expenses that will need to be addressed by the Debtors and Young Conaway. In accordance with

         the U.S. Trustee Guidelines, the budget may be amended as necessary to reflect changed

         expectations or unanticipated developments.          The Debtors further recognize that it is their

         responsibility to closely monitor the billing practices of their counsel to ensure the fees and

         expenses paid by the estates remain consistent with the Debtors’ expectations and the exigencies

         of the Chapter 11 Cases.      The Debtors will continue to review the invoices that Young

         Conaway regularly submits and, collectively with Young Conaway, periodically amend the

         budget and staffing plans, as these cases develop.

                        7.     As they did prepetition, the Debtors will continue to bring discipline,

         predictability, client involvement, and accountability to the counsel fees and expenses

         reimbursement process.     While every chapter 11 case is unique, these budgets will provide

         guidance on the periods of time involved and the level of the attorneys and professionals that will

         work on various matters, as well as projections of average hourly rates for the attorneys and

         professionals for various matters.




                                                         3
25713475.5
                      Case 20-10256-KBO         Doc 67-3       Filed 02/06/20      Page 5 of 5




                        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

         statements are true and correct to the best of my knowledge and belief.

         Dated: February 6, 2020                             By: /s/ Charles Goad
                                                             Charles Goad
                                                             Chief Restructuring Officer




                                                         4
25713475.5
